DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pgs. 9-12 of Remarks, filed 3/31/21, with respect to the rejection of claims 12 and 13 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 12 and 13 under 35 U.S.C. 101 has been withdrawn. 
Applicant’s arguments with respect to claims 1-1377 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimura et al. (US Pub. No. 2017/0150230).
Consider claim 1. Shimura et al. teaches an information processing device comprising: a control unit configured to perform control for determining a transmission starting point of three-dimensional image information, positional information and sight line information of a second user, and display position information of the three-dimensional image information that is shared and viewed by the first user and the second user, and display position information wherein the displayed position information includes a position of the three- dimensional image information that is shared and viewed by the first user and the second user (paras. 0236-0253 describe transmitting and displaying a starting point of a of three-dimensional image information, positional information, and line of sight information of first and second user), and wherein the 
Consider claim 2. Shimura et al. teaches the information processing device according to claim 1, wherein the control unit is further configured to perform control for transmitting the three-dimensional image information to an information processing terminal preferentially from the determined transmission starting point (paras. 0244-0253 describe transmitting the three-dimensional image information to a content server preferentially from the determined transmission starting point).
Claims 12 and 13 are rejected using similar reasoning as corresponding claim 1 above.

Allowable Subject Matter
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484